AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


LUIS MAYORGA,
                                                       JUDGMENT IN A CIVIL CASE ON ATTORNEY'S FEES
                                Plaintiff,
         v.                                             Case Number: 2:19-cv-00054-APG-EJY
ANDREW SAUL,
Commissioner of Social Security

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
That judgment is entered in Favor of Plaintiff Mayorga and against Defendant in the amount of Two
Thousand Dollars ($2,000.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no
costs under 28 U.S.C. § 1920. This amount represents compensation for all legal services rendered on behalf
of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
This award is without prejudice to the rights of Cyrus Safa and/or the Law Offices of Lawrence D. Rohlfing
to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of
the EAJA.




         3/6/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
